Citation Nr: 9906661	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10% for postoperative 
residuals of a left knee injury, to include the issue of 
whether the reduction in rating by 10% for disability which 
pre-existed service was proper.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1983 to July 
1986, and a period of inactive duty training (INACDUTRA) in 
January 1995.  This appeal arises from an October 1996 rating 
action which granted service connection for postoperative 
residuals of a left knee injury by way of aggravation by 
INACDUTRA, assigned a 20% rating for the current disability, 
and deducted 10% for the degree of disability which pre-
existed service, resulting in a 10% rating from October 1996.  
The veteran disagreed with the deduction of a 10% rating for 
pre-existing disability, as well as with the percentage 
disability rating currently assigned.


REMAND

The veteran contends that his service-connected postoperative 
residuals of a left knee injury are more disabling than 
currently evaluated, and warrant a rating in excess of 10%, 
as well as separate disability ratings under separate 
Diagnostic Codes.  He also disagrees with the reduction in 
rating by 10% for alleged disability which pre-existed 
service, claiming that the pre-service disability and the 
residuals of an INACDUTRA injury for which he is now service 
connected are separate and distinct disabilities.  He also 
asserts that the February 1997 VA examination was inadequate 
to determine the current degree of severity of the knee 
disability, in that it failed to account for the degree of 
his functional loss due to pain and weakness as contemplated 
by 38 C.F.R. § 4.40 (1998).

Appellate review discloses that the November 1996 RO order 
for VA examination specified that the veteran's claims folder 
was not to be made available to the examining physician prior 
to the examination, as a result of which the examiner was 
unable to adequately assess the degree of his functional loss 
stemming from the left knee disability due to pain, weakened 
movement, excess fatigability, and incoordination, 
particularly in the work-place, as mandated by the U.S. Court 
of Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1999) (hereinafter, the 
"Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).

Appellate review also discloses that osteoarthritis of the 
left knee was found by X-ray, and a surgical scar of the left 
knee was noted on examination during hospitalization at the 
Hepburn Medical Center in May 1995.  Knee scars were also 
found on VA examination of February 1997, but no X-ray 
studies were performed.  In an addendum to the VA examination 
report following VA electromyographic and nerve conduction 
studies in March 1997, the diagnoses included peroneal injury 
of the left fibular head (neurapraxia) (conduction block).  
On that record, the Board of Veterans Appeals (Board) finds 
that additional examination is necessary to determine the 
nature, extent, and degrees of severity of all service-
connected postoperative residuals of the left knee injury, as 
well as re-adjudication of the claim for an increased rating 
for the left knee disability to include, where appropriate, 
the assignment of a separate disability rating under a 
separate Diagnostic Code for each postoperative residual of 
the left knee injury (including arthritis, scars, and 
neurological impairment) consistent with 38 C.F.R. §§ 4.14 
and 4.25(b) (1998), the holding of the Court in Esteban v. 
Brown, 6 Vet. App. 259 (1994), and VAOPGCPREC 23-97 and 9-98.  
Under the circumstances, this case is REMANDED to the RO for 
the following action:

1. The veteran should be requested to 
furnish the names and addresses of, as 
well as dates of treatment by, all 
providers of medical treatment and 
evaluation for his left knee 
disability from 1997 to the present 
time.  He should be requested to sign 
and submit appropriate forms 
authorizing release to the VA of any 
records from non-VA medical providers.  
Thereafter, the RO should obtain and 
associate all such medical records 
with the claims folder, to include 
copies of all records of treatment and 
evaluation at the VA Medical Center, 
Syracuse, New York from 1997 to the 
present time.

2. After the abovementioned records have 
been obtained, the veteran should be 
afforded special VA orthopedic and 
neurological examinations to determine 
the nature, extent, and degrees of 
severity of all postoperative 
residuals of his left knee injury.  
The claims folder and a copy of this 
Remand Order must be made available to 
each examiner prior to each 
examination so that they may review 
pertinent aspects of the veteran's 
medical and employment history.  All 
clinical findings pertaining to the 
left knee should be reported in 
detail.  Such tests as the examiners 
deem necessary, including X-rays, 
should be performed.  The orthopedic 
examiner should (a) conduct range of 
motion studies of the left knee and 
specify the range in degrees; (b) 
comment as to whether there is slight, 
moderate, or severe impairment of the 
left knee, as reflected by any 
recurrent subluxation or lateral 
instability; and (c) state whether or 
not any left knee scar is poorly 
nourished, with repeated ulceration; 
is tender and painful on objective 
demonstration; and produces limitation 
of function of the body part which it 
affects.  Each examiner should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of each 
postoperative residual of the left 
knee injury upon the veteran's 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, specifically 
addressing the matter of the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, 
weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The clinical findings and 
reasons upon which the comments are 
based should be clearly set forth.  

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including the provision of all 
requested medical comments.

4. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  
In adjudicating the claim, the RO 
should consider whether the evidence 
and clinical findings warrant 
assignment of separate disability 
ratings under separate Diagnostic 
Codes for any arthritis, scars, and 
neurological disability found to be a 
postoperative residual of the left 
knee injury.

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.     
 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


